 PLUMBERSLOCAL 32 (RAMADA, INC)United Association of Journeyman and Apprenticesof the Plumbing and Pipe Fitting Industry ofthe UnitedStates and Canada,,Local 32, AFL-CIOandRamada,Inc. Case 28-CC-784-1DECISION AND ORDERMay 31, 1989BY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn May 18, 1988, Administrative Law JudgeDavid G. Heilbrun issued the attached decision.The Respondent filed exceptions, a supportingbrief, and supplements, and the General Counseland Charging Party filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, briefs, and supple-ments and has decided to affirm the judge's rulings,findings,' and conclusions and to adopt the recom-mended Order.ORDERThe National LaborRelations Board adopts therecommendedOrderof the administrative lawjudge and orders that the Respondent,United As-sociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,Local 32, AFL-CIO, Seattle,Washington,itsofficers,agents, and representa-tives, shall take the action set forth in the Order.iInagreeingwith the judge that the Respondent violated Sec8(b)(4)(u)(13) of the Act, we find that the Respondent's letter constitutedan unlawful threat because it contained an unqualified threat to engage insecondary picketing "I [Respondent's Business Agent, Floyd A Sexton]will establish an agressive and continuing picketing program for the jobsite and will do everything necessary to organize the Seattle buildingtrades' support for our picketing program" See, e g ,RetailWholesaleUnion District 65 (Eastern Camera),141NLRB 991, 996-997 (1963) Wedo not pass on the judge's findings concerning the threats to handbill andorganize a boycott or on his analysis ofDeBartolo Corp v Florida GulfCoast Building & Construction Trades Council,485 U S 568 (1988)This case is distinguishable fromNLRB v Iron Workers Local 433,850F 2d 551 (9th Cir 1988) InIronWorkers,unlike here, the neutral em-ployer at the Circus Circus jobsite specifically testified that he under-stood the union's threat to picket "the job" to be confined to picketingthe primary employer's steel erection workMichael J.Karlson,for the General Counsel.Hugh Hafer, Esq. (Hafer, Price,Rinehart&Schwerin),ofSeattle,Washington,for theRespondent.GeraldMoralesandTiborNagy, Esqs.(Snell &Wilmer),of Phoenix,Arizona, for the Charging Party.'DECISIONSTATEMENT OF THE CASE501DAVID G.HEILBRUN,Administrative Law Judge. Thiscase was tried at Phoenix,Arizona, on January 26, 1988.The chargewas filed byRamada, Inc (Ramada),on Oc-tober 30, 1987, and the complaint was issued November13, 1987.The primary issues are whether United Asso-ciation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada,Local 32, AFL-CIO (Respondent),threatened,coerced,or restrained Ramada and other persons en-gaged in commerce, or in an industry affecting com-merce, by letter and "other means" with the object offorcing or requiring a cessation of business dealings, inviolation of Section 8(b)(4)(ii)(B) of the National LaborRelations Act.On the entire record,i including my observation of thedemeanor of witnesses,and after consideration of briefsfiled by the,General Counsel,the Charging Party, andthe Respondent Union,Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Charging Party, a Delaware corporation, main-tains its principal office and place of business in Phoenix,Arizona, where it is engaged as an operator of hotels andmotels in virtually every State of the United States.During a recent representative 12-month period it had agross volume of business in excess of $500,000 in thecourse and conduct of its business operations, while pur-chasing goods and materials valued in excess of $50,000which it received directly from suppliers outside Arizo-na.Respondent admits and I find that the ChargingParty is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act As also ad-mitted, I find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.IIALLEGED UNFAIR LABOR PRACTICESA Basis of AnalysisOne of Ramada's business divisions is its hotel group.This entity owns, operates, franchises, and constructs fa-cilitiesunder the names Ramada Inns, Ramada Hotels,Ramada Renaissance Hotels, and Rodeway Inns. JohnKelly is Ramada's Phoenix-based vice president fordesign and construction, and currently involved in a 5-year expansion program contemplating 8 to 10 newhotels.Kelly reports to a senior vice president of devel-opment, and directly supervises other executives includ-ing Vice President of Construction Bill Noble.Presently a 204-room, full service Ramada Inn is underconstruction at Sea-Tac Airport, located between thecities of Seattle and Tacoma, Washington.2 On May 18iThe General Counsel's unopposed motion to correct record, datedMarch 9, 1988, is granted and received in evidence as G C Exh 52All dates and named months hereafter are in 1987 unless indicatedotherwise294 NLRB No. 39 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRamada chose Baugh Construction Company as generalcontractor for the job. However, this selection was sub-ject to successfully achieving a lower projected job costby "value engineering" changes in design and featuringas negotiated between the owner and proposed generalcontractorThis process spanned several months untilRamada issued Baugh a formal notice to proceed in earlyOctober.Over this 'same -general timespan Baugh was in theprocess of selecting subcontractors for the various spe-cialty phases of the job. After considering several me-chanical, subcontractors it awarded this work to Chap-man Mechanical, Inc., a nonunion firm operating. fromTacoma. In keeping with general job progress Chapmanhas by now completed about 20 percent of the overallmechanicalwork that will be required.PeteHollen, a Phoenix-based project engineer forRamada, monitors the Sea-Tac job along with severalothersThis responsibility results in his travel to the job-sitefor direct observationan averageof 2-3 days permonth. The regular onsite representative of Ramada isresident engineer Phil Nield, who facilitates constructionprogress by a constant source of dealings with Baugh,the architects, and his superiors in Phoenix.Respondent has general trade jurisdiction within KingCounty, Washington. In connection with Ramada's hoteljob at Sea-Tac, Respondent's business manager, Floyd(Al) Sexton, negotiated a labor cost reduction packagefor journeymen and helpers with union contractors of hisvicinity with the purpose of making them competitive asmechanical subcontractorson this projectSextonlearned in late July that his efforts had been unavailingby reason of Chapman's selection, and he wrote toBaugh at that time expressing definite disappointmentand adding that counteractions by the Union would beundertaken. On July 31 Sexton wrote to Richard Snell,Ramada's president and board chairman located in Phoe-nix,with copies to officials of Baugh Sexton's letterread:It ismy understanding that Baugh ConstructionCompany, your general contractor for the Sea-TacAirport Ramada Inn scheduled to begin soon in Se-attle,Washington,willbe subcontracting theplumbing work to Chapman Plumbing Companyfrom Tacoma, WashingtonThis is to advise you that Chapman Plumbing is anonunion contractor. The wages paid by Chapmanto his nonunion workers constitute a serious threatto the standard of living enjoyed by our members.Iwill establish an aggressive and continuing pick-eting program for the job site and will do every-thing necessary to organize the Seattle buildingtrades' support for our picketing programWe willalso ask all of our affiliate groups to join with us innot patronizing the Ramada InnsWe will establish a handbilling program to notifyprospectivecustomersofproblemswith theRamada Inn.Chapman Plumbing has just started doing busi-ness in King County. This will be their first' majorjob that we know about.We would prefer to work with you and withBaugh Construction but so far all of our requests tomeet with Baugh have been turned down. We willnot sit by and let Chapman Plumbing steal work inKing County with substandard rates and' poorworkmanship. It looks like the beginning of a fullscale war with the Ramada Inn as the battlefield.Respondent has not at any material times maintained anorganizational or representational interest as to employ-ees of Ramada or Baugh. Further, Respondent has notshown that it has any labor dispute with either of theseentities. Its labor dispute, as relevant to issues of this caseand as referred to in the direct written communicationsof late July, is with Chapman.In keeping with the general contract let by Ramada toBaugh, Chapman was one of several subcontractors ap-proved for selection by Ramada within the scope of itspower to extend or deny such approval. In the writtenapproval given Baugh for its selection of Chapman, evi-denced by Hollen's letter dated September 29, such ap-proval was expressly recited to be based on an assurancethat the chosen subcontractor was (1) financially stable,(2)had adequate manpower and equipment for theproject, and (3) had no known "difficulties" relative totaxesKelly testified that beyond these factors Ramadatypically considered whether a proposed subcontractorenjoyed a reputation for satisfactory work in the vicinityorwhether Ramada had experienced any substandardperformance from it in the past.B. AnalysisThe complaint in this case expressly and exclusivelyinvokes Section 8(b)(4)(li)(B) of the Act as that statutoryprovision which Respondent allegedly violated. In rele-vant part the statute thus provides.(b) . . . It shall be an unfair labor practice for alabor organization or its agents-(4) . . . (ii) to threaten, coerce, or restrain anyperson engaged in commerce or in an industry af-fecting commerce, where in either case an objectthereof is-(B) forcing or requiring any person to ceasedoing business with any other person .. . . Provid-ed,That nothing contained in this clause (B) shallbe construed to make unlawful, where not other-wise unlawful, any primary strike or primary pick-eting;Provided further,That for the purposes of this para-graph (4) only, nothing contained in such paragraphshall be construed to prohibit publicity, other thanpicketing, for the purpose of truthfully advising thepublic, including consumers and members of a labororganization, that a product or products are pro-duced by an employer with whom the labororgani-zation has a primary dispute and are distributed byanother employer, as long as such publicity doesnot have an effect of inducing any individual em- PLUMBERS LOCAL 32 (RAMADA, INC)ployed by any person other than the' primary em-ployer in'the course of his employment to refuse topick up, deliver, or transport any goods, or not toperform any services, at the establishment of theemployer engaged in such distribution..Here, as the General Counsel contends, there are severalbases upon which to conclude that Respondent has en-gaged in proscribed conduct Sexton's written statementthat his organization would establish a vigorous picket-ing program at the active jobsite is plain evidence that anobjective of forcing a cessation of business dealingswhich include Chapman has been embarked upon.NLRB v Denver Building Trades Council,341U.S. 675(1951);San Francisco Labor Council,191NLRB 261(1971), enfd. 475 F.2d 1125 (9th Cir 1973). There is anabsence of any assurance of legitimacy to such action,and insofar as common situs conditions might obtain onthe project there is comparable absence of any assurancethat the picketing standards ofSailorsUnion (Moore DryDock),92 NLRB 547 (1950), would be respected. SeealsoMeat Cutters Local 248 (Service Food Stores), 230NLRB 189 (1977); cfTeamsters Local 592 (Estes ExpressLines),181NLRB 790 (1970). Further, a statement ofthis type is viewed to be an unqualified threat of pro-spective unlawful picketing action when general picket-ing of a secondary employer's place of business is an-nounced.Teamsters Local 886 (Stephens Co.),133 NLRB1393 (1961), see alsoCarpenters Local 639,203NLRB1112 (1973).Secondly, Sexton's letter directlywarns that laborgroups affiliatedwith Respondent will be requested tojoin in a boycott of Ramada Inns. This broad sanction isclearly outside any legitimate tactics available to Re-spondent, and can only have the consequence of pressur-ing Ramada to reverse the routine contractual commit-ments that led to Chapman's presence as a contributingbuilder on the project.Food & Commercial WorkersLocal 506 (Coors Distributing),268 NLRB 475 (1983).A final component of Sexton's letter is that it adviseshow a handbilling program directed to prospectivefuture customers will be established because of Respond-ent's "problems" with Ramada. Here a vivid departurefrom permissible conduct by a labor organization isshown, for no labor dispute exists between Respondentand Ramada, -nor are any ingredients present from whichone would likely arise. SeeBoxhorn's Big Muskego GunClub v. ElectricalWorkers Local 494,798 F.2d 1016 (7thCir 1986). InCentral Indiana Building,257 NLRB 86(1981), the Board dismissed a complaint based on hand-billing of K-Mart stores in furtherance of a labor organi-zation's dispute with a nonunion contractor. In its opin-ion the Board statedOnly if the handbills had stated or reasonably im-plied that K-Mart,-rather than a contractor, was di-rectly responsible for hiring the nonunion workersthemselves could the General Counsel successfullyclaim that the handbills left the misimpression thatRespondent's primary labor dispute was with K-Mart itself. But it is clear that the instant handbillsdid not make such a statement or create such an im-503plicationTo the contrary, the handbills clearlystate the nature of the dispute-the use of nonunionlabor on the construction project-and they clearlyreveal that Frash, not K-Mart, was the employer di-rectly responsible for the hiring of that nonunionlabor.[Central Indiana Building,supra at 89]Here the envisioned handbilling would, by Sexton's ac-count, root itself in claimed "problems" with Ramada; anassertion that is without support from fact or context.Respondent advances several contentions in its defenseto the complaint. It first claims that Ramada has "directand ultimate control" over plumbing work at the project,and for this reason brings itself into a "focus of the dis-pute." I reject this argument that Ramada is other than asecondary party, and believe instead that its highlightedright of approving subcontractors is nothing more thantypical positioning in the construction industry betweenowners and those undertaking building projects on behalfof ownersNLRB v. Enterprises Assn,429US. 507(1977), is distinguishable for that case dealt with broaderstatutory questions that have little application here.Respondent also contends that the General Counselengages in mere speculation in alleging that stated futurepicketing action carried the probability of violating theAct.Here, however, the analogous case isTeamstersLocal 126 (Ready Mixed Concrete),200NLRB 253(1972), in the sense that a nonunion supplier was the onlyentity with whom the Union had a labor dispute and yetthis configuration resulted in an attempted enmeshing ofthe neutral secondary property owner.Respondent observes that inNLRB v. Servette Inc, 377U S. 46 (1964), the Supreme Court statedFinally, the warnings that handbills would be dis-tributed in front of noncooperating stores are notprohibited as "threats" within subsection (u). Thestatutory protection for the distribution of handbillswould be undermined if a threat to engage in pro-tected conduct were not itself protected.[Servette,above at 57]The United States Supreme Court recently decided thetortuous litigation originating with the Board's holding inFlorida Gulf Coast Building. Trades Council,252 NLRB702 (1980) InDeBartoloCorp. v Florida Gulf CoastBuilding & Trades Council,108 S.Ct. 1392, decided April20, 1988, the Supreme Court affirmed denial of enforce-ment of a later Board Order by the Court of Appeals forthe Eleventh Circuit Fundamentally, the Supreme Courtwas not inclined to agree with the Board's interpretationof Section 8(b)(4) upon earlier remand, and notwith-standing the ordinary deference given to the Board's ap-plication of the statute believed that a different resultwas mandated The Supreme Court invokedNLRB v.Catholic Bishop of Chicago,440 U.S. 490 (1978), as a con-trolling proposition that where an otherwise acceptableconstruction of a statute would raise serious constitution-al questions, such construction should be avoided unlessthiswould be plainly contrary to the intent of Congress.Tracing this rule to early 19th century holdings, thecourt rejected the Board's construction of the statute be- 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause as aCatholic Bishopmatter this would pose "seri-ous questions of the validity of Section 8(b)(4) under theFirst Amendment."This near-contemporaneous decision by the SupremeCourt does not, however, profit Respondentas a generalmatter in terms of the instant proceeding. Notably, theCourt inDeBartolo Corp,supra, 108 S Ct. 1392, was ex-ceedingly influenced by the utter absence of any conductby the labor organization other than "peaceful" handbill-ing.The Court went to considerable lengths to contrastthiswith hypothetical scenarios, and it alsoengaged in ameticulous analysis of legislative history in concludingthat such "peaceful persuasion"was not forbidden.Given the unqualifiedpugnatiousnessof Sexton's com-munication, Respondent's conduct hereisnot legitima-tized byDeBartolo Corp.,inwhich a distinctly differentfactsituationwas obtained.CONCLUSIONS OF LAW1Ramada,Inc.,BaughConstruction Company andChapman Mechanical are employers and persons en-gaged in commerce and in an industry affecting com-merce within the meaning of Section 2(2), (6), and (7)and Section 8(b)(4)(ii)(B) of the Act.2.Respondent, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, Local 32, AFL-CIO, isa labor organization within the meaning of Section 2(5)and Section 8(b)(4)(ii)(B) of the Act.3By threatening, coercing, or restraining Ramada,Inc.with an object of forcing or requiring Ramada, Incto cease doing business with Baugh Construction Com-pany, or forcing or requiring Baugh Construction tocease doing business with Chapman Mechanical, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(b)(4)(ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.ORDERThe Respondent, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, Local' 32, AFL-CIO, its officers, agents, and representatives, shall1.Cease and desist from threatening, coercing, or re-strainingRamada,Inc.,where an object thereof is toforce or require it to cease doing business with BaughConstruction Company, or forcing or requiring BaughConstructionCompany to cease doing business withChapman Mechanical.2.Take the following affirmative action is necessary toeffectuate policies of the Act.(a) Post at Respondent's business office, meeting halls,and other places where notices to members are custom-arily posted copies of the attached notice marked "Ap-pendix."' Copies of the notice, on forms provided by theRegional Director for Region 28, after being signed by,theRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.(b) Signand mailsufficient copies of this notice to theRegionalDirector for posting by Ramada Inn, BaughConstructionCompany, and Chapman Mechanical, ifthey are willing, at places where notices to their employ-ees are customarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices prohibited under Section 8(b)(4)(ii)(B) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed toremedy these unfair labor practices and to effectuatepolicies of the Act.DispositionOn these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT threaten,restrain,or coerce RamadaInn with an object of forcing or requiring it to ceasedoing business with Baugh Construction Company, orwith the object of forcing or requiring Baugh Construc-3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses PLUMBERS,LOCAL 32(RAMADA, INC)tionCompany to cease doing business with ChapmanMechanical at the Sea-Tac Airport job.,UNITEDASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING ANDPIPE FITTING.INDUSTRY OF THE UNITEDSTATES AND CANADA,LOCAL 32, AFL-CIO505